DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

To date, no information disclosure statement has been made of record byApplicant. Applicant is invited to submit any and all known pertinent prior art, ifany is known to Applicant, in accordance with 37 CFR §1.56, 1.97, 1.98, etc. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show to which  structural elements controller 60 is connected.as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recites one or more interfaces. Also, Specification discloses that said interfaces can be conductor or pin (i.e. simple connector) for electrically connecting coin cell and external capacitor.  Cambridge Dictionary define “interface” as “a connection between two pieces of electronic equipment, or between a person and a computer”. However, neither external capacitor nor coin cell not electronic equipment. Generally, one skilled in the art would consider the term interface as the connection between electronic equipment and user or for exchange command/information. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claims 2-8 and 9-15 depend from claim 1 and 9 respectively and fall therewith.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since claim 1 recited a coin cell powered device, this device necessarily comprises the coin cell.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Similarly, claim 3 recites external capacitor, which already recited in claim 1.
In claims 9 and 14 it is not clear what kind of fractions are claimed. The claimed “fraction” appeared to be relative term.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0180752 to Gabai (Gabai) in view of 20190044362 to Beyer (Beyer). 
Regarding claims 1-3, Gabai discloses a coin cell (para 83, re claim 2) powered device comprising: a unit; one or more interfaces that are configured to interface between the unit (since components of powered device electrically connected said one or more interfaces inherently present), the cell coin and an external capacitor (p. 212, re claim 3) wherein the unit comprises transmitter (para 90, 91).  and charge pump (Fig. 9, para 160). In addition, Gabai discloses a programmable controller, controlling all functions of the powered device (Para 104, Fig. 1C) Gabai does not expressly discloses a regulator. 
Beyer teaches powered device, comprising current regulator that cooperates with high voltage castor and regulates charging and discharging of said capacitor. Therefore, such structural design, wherein the regulator regulates current in and from capacitor is well known in the art.  In addition, Beyer teaches programmable controller (para 25). it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the powered device of Gabai with the with the regulators, as taught by Beyer, because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results such as improvement controlling in current controlling between external capacitor and coin battery.  See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Regarding the limitation: “wherein the charge pump is configured to perform, during a charging period, a charging process for charging the external capacitor to a charged voltage that exceeds a voltage of the cell coin, wherein the charging process comprises iterations of (a) charging a charge pump capacitor by the coin cell, and (b) discharging the charge pump capacitor thereby charging the external capacitor, wherein a capacitance of the charge pump capacitor is a fraction of a capacitance of the external capacitor, wherein a duration of the charging period exceeds a duration of the transmission period” : The phrase, " configured to" is considered claim language that suggests or makes optional but does not require the steps to be performed. See MPEP 2111.04. Because the instant claims are product claims drawn powered device i.e.  product, the language " configured to is functional language and imparts intended use to the structural features of the product. Therefore, while the intended use language of the claim has been considered, it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.
Modified Gabai teaches the same structural limitations claimed in the instant invention. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Alternatively, since, the powered device  disclosed by modified Gabai  is controlled by the programmable device fully capable of being programmed as needed, the controller of modified Gabai  , in its turn, is fully capable of performing the claimed functions as wherein the charge pump is configured to perform, during a charging period, a charging process for charging the external capacitor to a charged voltage that exceeds a voltage of the cell coin, wherein the charging process comprises iterations of (a) charging a charge pump capacitor by the coin cell, and (b) discharging the charge pump capacitor thereby charging the external capacitor, wherein a capacitance of the charge pump capacitor is a fraction of a capacitance of the external capacitor, wherein a duration of the charging period exceeds a duration of the transmission period”.
Regarding claim 4, modified Gabai discloses a controller for controlling the charging process (Gabai, para 104, Fig. 1C; Bayer, para 101).
Regarding claim 5, modified Gabai discloses an integrated circuit (Gabai, para 16).
Regarding claim 6, modified Gabai discloses the invention as discussed above as applied to claim 1. Regarding the limitation: “wherein the charged voltage exceeds the voltage of the coin cell by at least 1 volt”: Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, modified Gabai discloses a coin cell powered device having the same structural as the claimed device and, as such, fully capable to perform a claimed functions.   As such, the instantly claimed apparatus is unpatentable over the cited prior art.
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was file to set up charging voltage above the charging voltage of the coin cell in order to charge cell (MPEP 2144.03 (A-E)).
Regarding claim 7, modified Gabai discloses the invention as discussed above as applied to claim 1. Regarding the limitation: “an average charge rate of the external capacitor, during the charging period, is a fraction of a discharge rate of the external capacitor during the transmission period” Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, modified Gabai discloses a coin cell powered device having the same structural as the claimed device and, as such, fully capable to perform a claimed functions.   As such, the instantly claimed apparatus is unpatentable over the cited prior art.
Regarding claim 8, modified Gabai discloses the invention as discussed above as applied to claim 1. Regarding the limitation: “wherein a duration of the charging period exceeds by a factor of at least two a duration of the transmission period”: since, the powered device  disclosed by modified Gabai  is controlled by the programmable device the controller of modified Gabai  , in its turn, is fully capable of being programmed as needed, as to set up  the duration of the charging period exceeds by a factor of at least two a duration of the transmission period  capable of performing the claimed functions.
Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 10-15 depend from claim 9 and fall therewith.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure CN107394856.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727